    Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 1 of 24




                    EXHIBIT 4




0
                              Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 2 of 24


                                                                       UNITED STATES
                                                           SECURITIES AND EXCHANGE COMMISSION
                                                                                            Washington, D.C. 20549

                                                                                                 FORM 10-K
(Mark One)
☒         ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                     For the fiscal year ended December 31, 2018
                                                                                                            OR
☐         TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                           For the transition period from                    to
                                                                                         Commission File Number: 001-34756



                                                                                             Tesla, Inc.
                                                                                 (Exact name of registrant as specified in its charter)

                                                 Delaware                                                                                                    XX-XXXXXXX
                                      (State or other jurisdiction of                                                                                     (I.R.S. Employer
                                     incorporation or organization)                                                                                      Identification No.)
                                       3500 Deer Creek Road
                                        Palo Alto, California                                                                                                   94304
                                (Address of principal executive offices)                                                                                      (Zip Code)
                                                                                                     (650) 681-5000
                                                                                (Registrant’s telephone number, including area code)
                                                                              Securities registered pursuant to Section 12(b) of the Act:
                                         Title of each class                                                                                Name of each exchange on which registered
                                    Common Stock, $0.001 par value                                                                              The NASDAQ Stock Market LLC
                                                                              Securities registered pursuant to Section 12(g) of the Act:
                                                                                                           None

     Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.     Yes ☒      No ☐
     Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.   Yes ☐   No ☒
     Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the preceding 12 months (or
for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
     Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the
preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ☒ No ☐
    Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s
knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large
accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                      ☒                                                                                                                          Accelerated filer                            ☐
Non-accelerated filer                        ☐                                                                                                                          Smaller reporting company                    ☐
Emerging growth company                      ☐
    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided
pursuant to Section 13(a) of the Exchange Act. ☐
     Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).       Yes ☐     No ☒
     The aggregate market value of voting stock held by non-affiliates of the registrant, as of June 30, 2018, the last day of the registrant’s most recently completed second fiscal quarter, was $46.57 billion
(based on the closing price for shares of the registrant’s Common Stock as reported by the NASDAQ Global Select Market on June 30, 2018). Shares of Common Stock held by each executive officer, director,
and holder of 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive
determination for other purposes.
     As of February 12, 2019, there were 172,721,487 shares of the registrant’s Common Stock outstanding.
                                                                                DOCUMENTS INCORPORATED BY REFERENCE
    Portions of the registrant’s Proxy Statement for the 2019 Annual Meeting of Stockholders are incorporated herein by reference in Part III of this Annual Report on Form 10-K to the extent stated herein.
Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2018.
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 3 of 24

ITEM 1A.        RISK FACTORS
         You should carefully consider the risks described below together with the other information set forth in this report, which could materially affect
our business, financial condition and future results. The risks described below are not the only risks facing our company. Risks and uncertainties not
currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and operating
results.

Risks Related to Our Business and Industry
        We have experienced in the past, and may experience in the future, delays or other complications in the design, manufacture, launch, production,
        delivery and servicing ramp of new vehicles and other products such as Model 3, Model Y, our energy storage products and Solar Roof, which
        could harm our brand, business, prospects, financial condition and operating results.
         We have previously experienced launch, manufacturing, production and delivery ramp delays or other complications in connection with new vehicle
models such as Model S, Model X and Model 3, new vehicle features such as the all-wheel drive dual motor drivetrain on Model S and the second version of
Autopilot hardware, and a significant increase in automation introduced in the manufacture of Model 3. For example, we encountered unanticipated
challenges, such as certain supply chain constraints, that led to initial delays in producing Model X. Similarly, we experienced certain challenges in the
production of Model 3 that led to delays in its ramp. Moreover, in the areas of Model 3 production where we had challenges ramping fully automated
processes, such as portions of the battery module assembly line, material flow system and the general assembly line, we reduced the levels of automation and
introduced semi-automated or manual processes. If issues like these arise or recur, if our remediation measures and process changes do not continue to be
successful, if we experience issues with transitioning to full automation in certain production lines or to other planned manufacturing improvements, or if we
experience issues or delays in building our Gigafactory Shanghai in China or commencing and ramping Model 3 production there, we could experience
issues in sustaining the Model 3 ramp or delays in increasing Model 3 production further. Also, if we encounter difficulties in scaling our delivery or
servicing capabilities for Model 3 or future vehicles and products to high volumes in the U.S. or internationally, our financial condition and operating results
could suffer. In addition, because our vehicle models share certain production facilities with other vehicle models, the volume or efficiency of production
with respect to one model may impact the production of other models or lead to bottlenecks that impact the production of all models.

        We may also experience similar future delays or other complications in bringing to market and ramping production of new vehicles, such as Model
Y, the Tesla Semi, our planned pickup truck and new Tesla Roadster, our energy storage products and Solar Roof. Any significant additional delay or other
complication in the production of and delivery capabilities for our current products or the development, manufacture, launch, production and delivery and
servicing capability ramp of our future products, including complications associated with expanding our production capacity, supply chain and delivery
systems or obtaining or maintaining regulatory approvals, could materially damage our brand, business, prospects, financial condition and operating results.

        We have experienced in the past, and may experience in the future, delays in realizing our projected timelines and cost and volume targets for the
        production and ramp of Model 3, which could harm our business, prospects, financial condition and operating results.
         Our future business depends in large part on our ability to execute on our plans to manufacture, market and sell the Model 3 vehicle, which we are
offering at a lower price point and which we are producing at significantly higher volumes than the Model S or Model X vehicles. We commenced
production and initial customer deliveries of Model 3 in July 2017, and since then have achieved a stabilized production rate. At the Tesla Factory, we
expect to continue to increase our Model 3 production rate to approximately 7,000 units per week on a sustained basis by the end of 2019. Moreover, in
China, we expect to commence production of certain trims of Model 3 for the local market in China in the initial phase of our Gigafactory Shanghai by the
end of 2019, and then progressively increase levels of localization through local sourcing and manufacturing. Inclusive of Gigafactory Shanghai, our goal is
to be able to produce 10,000 Model 3 vehicles per week on a sustained basis, and an annualized output rate in excess of 500,000 Model 3 vehicles sometime
between the fourth quarter of 2019 and the second quarter of 2020. However, the timeframe for commencing Model 3 production at Gigafactory Shanghai is
subject to a number of uncertainties, including regulatory approval, supply chain constraints, and the pace of installing production equipment and bringing
the factory online.

                                                                              16
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 4 of 24

         We have limited experience to date in manufacturing vehicles at the high volumes that we recently achieved and to which we anticipate ramping
further for Model 3, and to be successful, we will need to complete the implementation and ramp of efficient and cost-effective manufacturing capabilities,
processes and supply chains necessary to support such volumes, including at Gigafactory Shanghai. We are employing a higher degree of automation in the
manufacturing processes for Model 3 than we have previously employed and to continue to implement additional automation. In some cases, we have
temporarily reduced the levels of automation and introduced semi-automated or manual processes, at additional labor cost. Additional bottlenecks may also
arise as we continue to ramp production at the Tesla Factory and commence the initial phase of Model 3 production at Gigafactory Shanghai, and it will be
important that we address them promptly and in a cost-effective manner. Moreover, our Model 3 production plan has generally required to date significant
investments of cash and management resources, and we expect to deploy some level of additional resources as we further progress our ramp and begin
production in new locations in the future, such as China.

        Our production plan for Model 3 is based on many key assumptions, including:
        •       that we will be able to sustain and further expand our high-volume production of Model 3 at the Tesla Factory without exceeding our
                projected costs and on our projected timeline;
        •       that we will be able to continue to expand Gigafactory 1 in a timely manner to produce high volumes of quality lithium-ion cells to be
                integrated into battery modules and finished battery packs and drive unit components for Model 3, including in part to support production in
                China as the level of local sourcing and manufacturing there progressively increases, all at costs that allow us to sell Model 3 at our target
                gross margins;
        •       that we will be able to build and commence production at additional future facilities, such as at Gigafactory Shanghai, to support our
                international ramp for Model 3 in accordance with our projected costs and timeline;
        •       that the equipment and processes which we have selected for Model 3 production will be able to accurately manufacture high volumes of
                Model 3 vehicles within specified design tolerances and with high quality;
        •       that we will be able to maintain suppliers for the necessary components on terms and conditions that are acceptable to us and that we will be
                able to obtain high-quality components on a timely basis and in the necessary quantities to support high-volume production; and
        •       that we will be able to attract, recruit, hire, train and retain skilled employees to operate our planned high-volume production facilities to
                support Model 3, including at the Tesla Factory, Gigafactory 1 and Gigafactory Shanghai.

         If one or more of the foregoing assumptions turns out to be incorrect, our ability to meet our Model 3 projections on time and at volumes and prices
that are profitable, the demand for and deliveries of Model 3, as well as our business, prospects, operating results and financial condition, may be materially
and adversely impacted.

        We may be unable to meet our growing vehicle production, sales and delivery plans and servicing needs, any of which could harm our business and
        prospects.
         Our plans call for sustaining and further ramping from our significant increases in vehicle production and deliveries, particularly for Model 3. Our
ability to achieve these plans will depend upon a number of factors, including our ability to utilize installed manufacturing capacity to achieve the planned
production yield, further install and increase capacity in accordance with our planned timelines and costs, maintain our desired quality levels and optimize
design and production changes, as well as our suppliers’ ability to support our needs. In addition, we have used and may use in the future a number of new
manufacturing technologies, techniques and processes for our vehicles, which we must successfully introduce and scale for high-volume production. For
example, we have introduced highly automated production lines, aluminum spot welding systems and high-speed blow forming of certain difficult to stamp
vehicle parts. We have also introduced unique design features in our vehicles with different manufacturing challenges, such as large display screens, dual
motor drivetrain, Autopilot hardware and falcon-wing doors. We have limited experience developing, manufacturing, selling and servicing, and allocating
our available resources among, multiple products simultaneously. If we are unable to realize our plans, our brand, business, prospects, financial condition and
operating results could be materially damaged.

                                                                               17
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 5 of 24

         Concurrent with our increasing vehicle production levels, we will also need to continue to significantly increase sales and deliveries of our vehicles.
Although we have a plan for selling and delivering increased volumes of vehicles, we have limited experience in marketing, selling and delivering vehicles
at the higher volumes at which we are manufacturing Model 3, and we may face difficulties meeting our sales and delivery goals in both existing markets as
well as new markets into which we expand, such as Europe and China where we are beginning to deliver Model 3 for the first time in the first quarter of 2019.
In particular, we are targeting for the first time with Model 3 a mass demographic with a broad range of potential customers, in which we have limited
experience projecting demand and pricing our products. While we are producing numerous variants (including regional versions) of Model 3 in accordance
with the demand that we expect for them, if our projections are inaccurate, we may not be able to generate sales matched to the specific vehicles that we have
the capacity to produce, based on vehicle production line constraints and long lead times for procuring certain parts.

         Moreover, because we do not have independent dealer networks, we are responsible for delivering all of our vehicles to our customers and meeting
their vehicle servicing needs. To date, we have limited experience with such deliveries and servicing at the scale to which we expect to grow, particularly in
international markets. To accommodate our volumes, we have deployed a number of delivery models, such as deliveries to customers’ homes and workplaces,
some of which have not been previously tested at scale and in different geographies. Moreover, significant transit time may be required to transport vehicles
such as Model 3 in volume into new markets for the first time. To the extent that such factors lead to delays in our deliveries, our results may be negatively
impacted. Finally, because of our unique expertise with our vehicles, we recommend that our vehicles be serviced by our service centers, Mobile Service
technicians or certain authorized professionals that we have specifically trained and equipped. If we experience delays in adding such servicing capacity or
experience unforeseen issues with the reliability of Model 3, which we recently commenced producing at volume, it could overburden our servicing
capabilities. If we are unable to ramp up to meet our sales, delivery and servicing targets globally, or our projections on which such targets are based are
inaccurate, this could result in negative publicity and damage to our brand and have a material adverse effect on our business, prospects, financial condition
and operating results.

        Our future growth and success is dependent upon consumers’ willingness to adopt electric vehicles and specifically our vehicles, especially in the
        mass market demographic which we are targeting with Model 3.
        Our growth is highly dependent upon the adoption by consumers of alternative fuel vehicles in general and electric vehicles in particular. Although
we have successfully grown demand for our vehicles thus far, there is no guarantee of such future demand, or that our vehicles will not compete with one
another in the market. Moreover, the Model 3 mass market demographic is larger, but more competitive, than the demographic for Model S and Model X, and
additional electric vehicles are entering the market.

         If the market for electric vehicles in general and Tesla vehicles in particular does not develop as we expect, or develops more slowly than we expect,
or if demand for our vehicles decreases in our markets, our business, prospects, financial condition and operating results could be harmed. We have only
recently begun high volume production of vehicles, are still at an earlier stage and have limited resources relative to our competitors, and the market for
alternative fuel vehicles is rapidly evolving. As a result, the market for our vehicles could be affected by numerous factors, such as:
        •       perceptions about electric vehicle features, quality, safety, performance and cost;
        •       perceptions about the limited range over which electric vehicles may be driven on a single battery charge;
        •       competition, including from other types of alternative fuel vehicles, plug-in hybrid electric vehicles and high fuel-economy internal
                combustion engine vehicles;
        •       volatility in the cost of oil and gasoline;
        •       government regulations and economic incentives;
        •       access to charging facilities; and
        •       concerns about our future viability.

                                                                               18
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 6 of 24


        We are dependent on our suppliers, the majority of which are single-source suppliers, and the inability of these suppliers to deliver necessary
        components of our products according to our schedule and at prices, quality levels and volumes acceptable to us, or our inability to efficiently
        manage these components, could have a material adverse effect on our financial condition and operating results.
          Our products contain numerous purchased parts which we source globally from hundreds of direct suppliers, the majority of whom are currently
single-source suppliers, although we attempt to qualify and obtain components from multiple sources whenever feasible. Any significant increases in our
production may require us to procure additional components in a short amount of time, and in the past we have also replaced certain suppliers because of
their failure to provide components that met our quality control standards. While we believe that we will be able to secure additional or alternate sources of
supply for most of our components in a relatively short time frame, there is no assurance that we will be able to do so or develop our own replacements for
certain highly customized components of our products. Moreover, we have signed long-term agreements with Panasonic to be our manufacturing partner and
supplier for lithium-ion cells at Gigafactory 1 in Nevada and PV cells and panels at Gigafactory 2 in Buffalo, New York. If we encounter unexpected
difficulties with key suppliers such as Panasonic, and if we are unable to fill these needs from other suppliers, we could experience production delays and
potential loss of access to important technology and parts for producing, servicing and supporting our products.

        This limited, and in many cases single source, supply chain exposes us to multiple potential sources of delivery failure or component shortages for
the production of our products, such as those which we experienced in 2012 and 2016 in connection with our slower-than-planned Model S and Model X
ramps. Furthermore, unexpected changes in business conditions, materials pricing, labor issues, wars, governmental changes, natural disasters such as the
March 2011 earthquakes in Japan and other factors beyond our and our suppliers’ control, could also affect our suppliers’ ability to deliver components to us
on a timely basis. The loss of any single or limited source supplier or the disruption in the supply of components from these suppliers could lead to product
design changes and delays in product deliveries to our customers, which could hurt our relationships with our customers and result in negative publicity,
damage to our brand and a material and adverse effect on our business, prospects, financial condition and operating results.

         Changes in our supply chain have also resulted in the past, and may result in the future, in increased cost. We have also experienced cost increases
from certain of our suppliers in order to meet our quality targets and development timelines as well as due to our design changes, and we may experience
similar cost increases in the future. Certain suppliers have sought to renegotiate the terms of supply arrangements. Additionally, we are negotiating with
existing suppliers for cost reductions, seeking new and less expensive suppliers for certain parts, and attempting to redesign certain parts to make them less
expensive to produce. If we are unsuccessful in our efforts to control and reduce supplier costs, our operating results will suffer.

         In particular, because we are producing Model 3 at significantly higher volumes than any of our other products to date, the negative impact of any
delays or other constraints with respect to our suppliers for Model 3 could be substantially greater than any supply chain-related issues experienced with
respect to our other products. We need our Model 3 suppliers to sustainably ramp in accordance with our ongoing ramp of Model 3 and deliver according to
our schedule. There is no assurance that these suppliers will ultimately be able to sustainably and timely meet our cost, quality and volume needs. For
example, we may experience issues or delays increasing the level of localization in China through local sourcing and manufacturing at our Gigafactory
Shanghai. Furthermore, as the scale of our vehicle production increases, we will need to accurately forecast, purchase, warehouse and transport to our
manufacturing facilities components at much higher volumes. If we are unable to accurately match the timing and quantities of component purchases to our
actual needs, or successfully implement automation, inventory management and other systems to accommodate the increased complexity in our supply
chain, we may incur unexpected production disruption, storage, transportation and write-off costs, which could have a material adverse effect on our financial
condition and operating results.

                                                                               19
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 7 of 24


        Future problems or delays in expanding Gigafactory 1 or ramping operations there could negatively affect the production and profitability of our
        products, such as Model 3 and our energy storage products.
        To lower the cost of cell production and produce cells in high volume, we have vertically integrated the production of lithium-ion cells and finished
battery packs for Model 3 and energy storage products at Gigafactory 1. While Gigafactory 1 began producing lithium-ion cells for energy storage products
in January 2017 and has since begun producing lithium-ion cells for Model 3, we have no other direct experience in the production of lithium-ion cells.
Given the size and complexity of this undertaking, it is possible that future events could result in issues or delays in further ramping and expanding
production at Gigafactory 1. Moreover, we expect that we will need additional production at Gigafactory 1 to support vehicle production at Gigafactory
Shanghai in part when we commence Model 3 production there. In order to achieve our volume and gross margin targets for Model 3 and the anticipated
ramp in production of energy storage products, we must continue to sustain and ramp significant cell production at Gigafactory 1, which, among other things,
requires Panasonic to successfully operate and further ramp its cell production lines at significant volumes. Although Panasonic has a long track record of
producing high-quality cells at significant volume at its factories in Japan, it has limited experience with cell production at Gigafactory 1. In addition, we
produce several components for Model 3, such as battery modules incorporating the lithium-ion cells produced by Panasonic, and drive units, at Gigafactory
1. Some of the manufacturing lines for such components took longer than anticipated to ramp to their full capacity. While we have largely overcome this
bottleneck after deploying multiple semi-automated lines and improving our original lines, additional bottlenecks may arise as we continue to increase the
production rate. Finally, we have announced that we will likely manufacture Model Y at Gigafactory 1. If we are unable to maintain Gigafactory 1
production, ramp additionally over time as needed, and do so cost-effectively, or if we or Panasonic are unable to attract, hire and retain a substantial number
of highly skilled personnel, our ability to supply battery packs or other components for Model 3 and our other products could be negatively impacted, which
could negatively affect our brand and harm our business, prospects, financial condition and operating results.

        If our vehicles or other products that we sell or install fail to perform as expected, our ability to develop, market and sell our products and services
        could be harmed.
         If our vehicles or our energy products contain defects in design and manufacture that cause them not to perform as expected or that require repair, or
certain features of our vehicles, such as full self-driving, take longer than expected to become enabled or are legally restricted, our ability to develop, market
and sell our products and services could be harmed. For example, the operation of our vehicles is highly dependent on software, which is inherently complex
and may contain latent defects and errors or be subject to external attacks. Issues experienced by vehicle customers have included those related to the
software for the 17 inch display screen, the panoramic roof and the 12-volt battery in the Model S and the seats and doors in the Model X. Although we
attempt to remedy any issues we observe in our products as effectively and rapidly as possible, such efforts may not be timely, may hamper production or may
not be to the satisfaction of our customers. While we have performed extensive internal testing on the products we manufacture, we currently have a limited
frame of reference by which to evaluate detailed long-term quality, reliability, durability and performance characteristics of our battery packs, powertrains,
vehicles and energy storage products. There can be no assurance that we will be able to detect and fix any defects in our products prior to their sale to or
installation for consumers.

        Any product defects, delays or legal restrictions on product features, or other failure of our products to perform as expected, could harm our
reputation and result in delivery delays, product recalls, product liability claims, and significant warranty and other expenses, and could have a material
adverse impact on our business, financial condition, operating results and prospects.

                                                                               20
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 8 of 24


        If we fail to scale our business operations and otherwise manage future growth and adapt to new conditions effectively as we rapidly grow our
        company, including internationally, we may not be able to produce, market, sell and service our products successfully.
         Any failure to manage our growth effectively could materially and adversely affect our business, prospects, operating results and financial condition.
We expect to continue to expand our operations significantly, including internationally and with our increasing production of Model 3, and the worldwide
sales, delivery and servicing of a significantly higher number of vehicles than our current vehicle fleet in the coming years. Furthermore, we are developing
and growing our energy storage product and solar business worldwide, including in countries where we have limited or no previous operating experience.
Our future operating results depend to a large extent on our ability to manage our expansion and growth successfully. We may not be successful in
undertaking this global expansion if we are unable to control expenses and avoid cost overruns and other unexpected operating costs, establish sufficient
worldwide automobile sales, delivery, service and Supercharger facilities in a timely manner, adapt our products and conduct our operations to meet local
requirements, implement required local infrastructure, systems and processes, and find and hire a significant number of additional manufacturing,
engineering, service, electrical installation, construction and administrative personnel.
        In particular, we plan to expand our manufacturing capabilities outside of the U.S., where we have limited experience operating a factory or
managing related regulatory, financing and other challenges. For example, as part of our continuing work to increase Model 3 production to 10,000 vehicles
per week on a sustained basis and make Model 3 affordable in the markets where we plan to offer it, we expect to commence the initial phase of Model 3
production at Gigafactory Shanghai for the local market in China by the end of 2019, although the timeframe for that is subject to a number of uncertainties,
including regulatory approval, supply chain constraints, and the pace of installing production equipment and bringing the factory online. As we expect to
commence our manufacturing activities in China using progressively increased levels of localization through local sourcing and manufacturing, we expect
that we will need to initially support manufacturing activities there with production processes at our existing manufacturing facilities, such as Gigafactory 1.
Moreover, local manufacturing is critical to our expansion and sales in China, which is the largest market for electric vehicles in the world. Our sales of
Model S and Model X in China have been negatively impacted by certain tariffs on automobiles manufactured in the U.S., such as our vehicles, and our costs
for producing our vehicles in the U.S. have also been affected by import duties on certain components sourced from China. If we are not able to establish
manufacturing activities in China and other jurisdictions to minimize the impact of such unfavorable tariffs, duties or costs, or ramp our production
capabilities at Gigafactory 1 or other facilities to support such vehicle manufacturing activities, our ability to compete in such jurisdictions, and our
operating results, business and prospects, will be harmed.

        If we are unable to achieve our targeted manufacturing costs for our vehicles, including Model 3, our financial condition and operating results
        will suffer.
         While we are continuing to and expect in the future to realize cost reductions by both us and our suppliers, there is no guarantee we will be able to
achieve sufficient cost savings to reach our gross margin and profitability goals, including for the least expensive variant of Model 3 that we ultimately
expect to produce, or our other financial targets. We incur significant costs related to procuring the materials required to manufacture our vehicles,
assembling vehicles and compensating our personnel. If our efforts to continue to decrease manufacturing costs are not successful, we may incur substantial
costs or cost overruns in utilizing and increasing the production capability of our vehicle manufacturing facilities, such as for Model 3 both in the U.S. and
internationally. Many of the factors that impact our manufacturing costs are beyond our control, such as potential increases in the costs of our materials and
components, such as lithium, nickel and other components of our battery cells or aluminum used to produce body panels. If we are unable to continue to
control and reduce our manufacturing costs, our operating results, business and prospects will be harmed.

                                                                              21
                      Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 9 of 24


        Increases in costs, disruption of supply or shortage of materials, in particular for lithium-ion cells, could harm our business.
         We may experience increases in the cost or a sustained interruption in the supply or shortage of materials. Any such increase, supply interruption or
shortage could materially and negatively impact our business, prospects, financial condition and operating results. We use various materials in our business
including aluminum, steel, lithium, nickel, copper and cobalt, as well as lithium-ion cells from suppliers. The prices for these materials fluctuate, and their
available supply may be unstable, depending on market conditions and global demand for these materials, including as a result of increased production of
electric vehicles and energy storage products by our competitors, and could adversely affect our business and operating results. For instance, we are exposed
to multiple risks relating to lithium-ion cells. These risks include:
        •       an increase in the cost, or decrease in the available supply, of materials used in the cells;
        •       disruption in the supply of cells due to quality issues or recalls by battery cell manufacturers or any issues that may arise with respect to cells
                manufactured at our own facilities; and
        •       fluctuations in the value of the Japanese yen against the U.S. dollar as our battery-cell purchases for Model S and Model X and some raw
                materials for cells used in Model 3 and energy storage products are currently denominated in Japanese yen.

         Our business is dependent on the continued supply of battery cells for the battery packs used in our vehicles and energy storage products. While we
believe several sources of the battery cells are available for such battery packs, and expect to eventually rely substantially on battery cells manufactured at
our own facilities, we have to date fully qualified only a very limited number of suppliers for the cells used in such battery packs and have very limited
flexibility in changing cell suppliers. Any disruption in the supply of battery cells from such suppliers could disrupt production of our vehicles and of the
battery packs we produce for energy products until such time as a different supplier is fully qualified. Furthermore, fluctuations or shortages in petroleum and
other economic conditions may cause us to experience significant increases in freight charges and material costs. Substantial increases in the prices for our
materials or prices charged to us, such as those charged by battery cell suppliers, would increase our operating costs, and could reduce our margins if we
cannot recoup the increased costs through increased vehicle prices. Any attempts to increase vehicle prices in response to increased material costs could
result in cancellations of vehicle orders and reservations and therefore materially and adversely affect our brand, image, business, prospects and operating
results.

        We may become subject to product liability claims, which could harm our financial condition and liquidity if we are not able to successfully
        defend or insure against such claims.
         Although we design our vehicles to be the safest vehicles on the road, product liability claims, even those without merit, could harm our business,
prospects, operating results and financial condition. The automobile industry in particular experiences significant product liability claims and we face
inherent risk of exposure to claims in the event our vehicles do not perform or are claimed to not have performed as expected. As is true for other automakers,
our cars have been involved and we expect in the future will be involved in crashes resulting in death or personal injury, and such crashes where Autopilot is
engaged are the subject of significant public attention. We have experienced and we expect to continue to face claims arising from or related to misuse or
claimed failures of new technologies that we are pioneering, including Autopilot in our vehicles. Moreover, as our solar energy systems and energy storage
products generate and store electricity, they have the potential to cause injury to people or property. A successful product liability claim against us could
require us to pay a substantial monetary award. Our risks in this area are particularly pronounced given the relatively limited number of vehicles and energy
storage products delivered to date and limited field experience of our products. Moreover, a product liability claim could generate substantial negative
publicity about our products and business and could have a material adverse effect on our brand, business, prospects and operating results. In most
jurisdictions, we generally self-insure against the risk of product liability claims for vehicle exposure, meaning that any product liability claims will likely
have to be paid from company funds, not by insurance.

                                                                                22
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 10 of 24


        The markets in which we operate are highly competitive, and we may not be successful in competing in these industries. We currently face
        competition from new and established domestic and international competitors and expect to face competition from others in the future, including
        competition from companies with new technology.
         The worldwide automotive market, particularly for alternative fuel vehicles, is highly competitive today and we expect it will become even more so
in the future. There is no assurance that our vehicles will be successful in the respective markets in which they compete. A significant and growing number of
established and new automobile manufacturers, as well as other companies, have entered or are reported to have plans to enter the alternative fuel vehicle
market, including hybrid, plug-in hybrid and fully electric vehicles, as well as the market for self-driving technology and applications. In some cases, such
competitors have announced an intention to produce electric vehicles exclusively at some point in the future. Most of our current and potential competitors
have significantly greater financial, technical, manufacturing, marketing, vehicle sales resources and networks than we do and may be able to devote greater
resources to the design, development, manufacturing, distribution, promotion, sale and support of their products. In particular, some competitors have also
announced plans to compete with us in important and large markets for electric vehicles, such as China. Increased competition could result in lower vehicle
unit sales, price reductions, revenue shortfalls, loss of customers and loss of market share, which could harm our business, prospects, financial condition and
operating results. In addition, our Model 3 vehicle faces competition from existing and future automobile manufacturers in the extremely competitive entry-
level premium sedan market, including Audi, BMW, Lexus and Mercedes.

        The solar and energy storage industries are highly competitive. We face competition from other manufacturers, developers and installers of solar and
energy storage systems, as well as from large utilities. Decreases in the retail prices of electricity from utilities or other renewable energy sources could make
our products less attractive to customers and lead to an increased rate of customer defaults under our existing long-term leases and PPAs. Moreover, solar
panel and lithium-ion battery prices have declined and are continuing to decline. As we increase our battery and solar manufacturing capabilities, including
at Gigafactory 1 and Gigafactory 2, future price declines may harm our ability to produce energy storage systems and solar systems at competitive prices.

        If we are unable to establish and maintain confidence in our long-term business prospects among consumers, analysts and within our industries,
        then our financial condition, operating results, business prospects and stock price may suffer materially.
         Consumers may be less likely to purchase our products if they are not convinced that our business will succeed or that our service and support and
other operations will continue in the long term. Similarly, suppliers and other third parties will be less likely to invest time and resources in developing
business relationships with us if they are not convinced that our business will succeed. Accordingly, in order to build and maintain our business, we must
maintain confidence among customers, suppliers, analysts, ratings agencies and other parties in our long-term financial viability and business prospects.
Maintaining such confidence may be particularly complicated by certain factors, such as our limited operating history, negative press, customer unfamiliarity
with our products, any delays in scaling manufacturing, delivery and service operations to meet demand, competition and uncertainty regarding the future of
electric vehicles or our other products and services, our quarterly production and sales performance compared with market expectations, and any other
negative publicity related to us. Many of these factors are largely outside our control, and any negative perceptions about our long-term business prospects,
even if exaggerated or unfounded, such as speculation regarding the sufficiency or stability of our management team, could harm our business and make it
more difficult to raise additional funds if needed.

                                                                                23
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 11 of 24


        Our plan to generate ongoing growth and demand, including by expanding and optimizing our retail, service and vehicle charging operations, will
        require significant cash investments and management resources and may not meet expectations with respect to additional sales, installations or
        servicing of our products or availability of public charging solutions.
         We plan to generate ongoing growth and demand, including by globally expanding and optimizing our retail, service and vehicle charging
operations. These plans require significant cash investments and management resources and may not meet our expectations with respect to additional sales or
installations of our products. This ongoing global expansion, which includes planned entry into markets in which we have limited or no experience selling,
delivering, installing and/or servicing our products at scale, and which may pose legal, regulatory, labor, cultural and political challenges that we have not
previously encountered, may not have the desired effect of increasing sales and installations and expanding our brand presence to the degree we are
anticipating. Furthermore, the increasing number of Tesla vehicles will require us to continue to increase the number of our Supercharger stations and
connectors significantly in locations throughout the world. If we fail to do so in a timely manner, our customers could become dissatisfied, which could
adversely affect sales of our vehicles. We will also need to ensure we are in compliance with any regulatory requirements applicable to the sale, installation
and service of our products, the sale of electricity generated through our solar energy systems and operation of Superchargers in those jurisdictions, which
could take considerable time and expense. If we experience any delays or cannot meet customer expectations in expanding our customer infrastructure
network, or our expansion plans are not successful in continuing to grow demand, this could lead to a decrease or stagnation in sales or installations of our
products and could negatively impact our business, prospects, financial condition and operating results.

        We face risks associated with our global operations and expansion, including unfavorable regulatory, political, economic, tax and labor
        conditions, and with establishing ourselves in new markets, all of which could harm our business.
         We currently have a global footprint, with domestic and international operations and subsidiaries in various countries and jurisdictions, and we
continue to expand and optimize our retail, service and Supercharger capabilities internationally. Accordingly, we are subject to a variety of legal, political
and regulatory requirements and social and economic conditions over which we have little control. For example, we may be impacted by trade policies,
political uncertainty and economic cycles involving geographic regions where we have significant operations. Sales of vehicles in the automotive industry
also tend to be cyclical in many markets, which may expose us to increased volatility as we expand and adjust our operations and retail strategies.

          We are subject to a number of risks associated in particular with international business activities that may increase our costs, impact our ability to sell
our products and require significant management attention. These risks include conforming our products to various international regulatory and safety
requirements as well as charging and other electric infrastructures, organizing local operating entities, difficulty in establishing, staffing and managing
foreign operations, challenges in attracting customers, foreign government taxes, regulations and permit requirements, our ability to enforce our contractual
rights; trade restrictions, customs regulations, tariffs and price or exchange controls, and preferences of foreign nations for domestically manufactured
products. For example, in China, which is a key market for us, certain products such as automobiles manufactured in the U.S. have become subject to a
recently increased tariff imposed by the government. While such increase has been temporarily suspended, the tariff could remain in place for an
undetermined length of time, be further increased in the future and/or lead consumers to postpone or choose another vehicle brand subject to lower tariffs or
no tariffs. Moreover, recently increased import duties on certain components used in our products that are sourced from China may increase our costs and
negatively impact our operating results.


                                                                                 24
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 12 of 24

        Our vehicles and energy storage products make use of lithium-ion battery cells, which have been observed to catch fire or vent smoke and flame,
        and such events have raised concerns, and future events may lead to additional concerns, about the batteries used in automotive applications.
        The battery packs that we produce make use of lithium-ion cells. On rare occasions, lithium-ion cells can rapidly release the energy they contain by
venting smoke and flames in a manner that can ignite nearby materials as well as other lithium-ion cells. While we have designed the battery pack to
passively contain any single cell’s release of energy without spreading to neighboring cells, there can be no assurance that a field or testing failure of our
vehicles or other battery packs that we produce will not occur, which could subject us to lawsuits, product recalls or redesign efforts, all of which would be
time consuming and expensive. Also, negative public perceptions regarding the suitability of lithium-ion cells for automotive applications or any future
incident involving lithium-ion cells such as a vehicle or other fire, even if such incident does not involve our vehicles or energy storage products, could
seriously harm our business.

         In addition, we store a significant number of lithium-ion cells at our facilities and are producing high volumes of cells and battery modules and packs
at Gigafactory 1. Any mishandling of battery cells may cause disruption to the operation of our facilities. While we have implemented safety procedures
related to the handling of the cells, there can be no assurance that a safety issue or fire related to the cells would not disrupt our operations. Such damage or
injury could lead to adverse publicity and potentially a safety recall. Moreover, any failure of a competitor’s electric vehicle or energy storage product may
cause indirect adverse publicity for us and our products. Such adverse publicity could negatively affect our brand and harm our business, prospects, financial
condition and operating results.

        If we fail to effectively grow and manage the residual, financing and credit risks related to our vehicle financing programs, our business may
        suffer.
         We offer financing arrangements for our vehicles in North America, Europe and Asia primarily through various financial institutions. We also
currently offer Model S and Model X leasing directly through our local subsidiaries in the U.S. and Canada. Under a lease held directly by us, we typically
receive only a very small portion of the total vehicle purchase price at the time of lease, followed by a stream of payments over the term of the lease. The
profitability of any vehicles returned to us at the end of their leases depends on our ability to accurately project our vehicles’ residual values at the outset of
the leases, and such values may fluctuate prior to the end of their terms depending on various factors such as supply and demand of our used vehicles,
economic cycles and the pricing of new vehicles. The leasing program also relies on our ability to secure adequate financing and/or business partners to fund
and grow this program, and screen for and manage customer credit risk. We expect the availability of leasing and other financing options will be important
for our vehicle customers. If we are unable to adequately fund our leasing program with internal funds, or partners or other external financing sources, and
compelling alternative financing programs are not available for our customers, we may be unable to grow our sales. Furthermore, if our leasing business grows
substantially, our business may suffer if we cannot effectively manage the greater levels of residual and credit risks resulting from growth. Finally, if we do
not successfully monitor and comply with applicable national, state and/or local financial regulations and consumer protection laws governing lease
transactions, we may become subject to enforcement actions or penalties, either of which may harm our business.

         Moreover, we have provided resale value guarantees to customers and partners for certain financing programs, under which such counterparties may
sell their vehicles back to us at certain points in time at pre-determined amounts. However, actual resale values, as with residual values for leased vehicles, are
subject to similar fluctuations over the term of the financing arrangements. If the actual resale values of any vehicles resold or returned to us pursuant to these
programs are materially lower than the pre-determined amounts we have offered, our operating results, profitability and/or liquidity could be negatively
impacted.


                                                                                25
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 13 of 24

        The unavailability, reduction or elimination of, or unfavorable determinations with respect to, government and economic incentives in the U.S. and
        abroad supporting the development and adoption of electric vehicles, energy storage products or solar energy could have some impact on demand
        for our products and services.
         We and our customers currently benefit from certain government and economic incentives supporting the development and adoption of electric
vehicles. In the U.S. and abroad, such incentives include, among other things, tax credits or rebates that encourage the purchase of electric vehicles. In
Norway, for example, the purchase of electric vehicles is not currently subject to import taxes, the 25% value added tax, or the carbon dioxide and weight-
based purchase taxes that apply to the purchase of gas-powered vehicles. Notably, the quantum of incentive programs promoting electric vehicles is a tiny
fraction of the amount of subsidies that are provided to gas-powered vehicles through the oil and gas industries. Nevertheless, even the limited benefits from
such programs could be reduced, eliminated or exhausted. For example, under current regulations, a $7,500 federal tax credit that was available in the U.S. for
the purchase of our vehicles is being reduced in phases during, and will sunset at the end of, 2019. We believe the first reduction in this tax credit may have
pulled forward some near-term demand in the U.S. into 2018, and could create similar pull-forwards in 2019 before each further step reduction in the federal
tax credit. Moreover, in July 2018, a previously available incentive for purchases of Model 3 in Ontario, Canada was cancelled and Tesla buyers in Germany
lost access to electric vehicle incentives for a short period of time beginning late 2017. In April 2017 and January 2016, respectively, previously available
incentives in Hong Kong and Denmark that favored the purchase of electric vehicles expired, negatively impacting sales. Effective March 2016, California
implemented regulations phasing out a $2,500 cash rebate on qualified electric vehicles for high-income consumers. Such developments could have some
negative impact on demand for our vehicles, and we and our customers may have to adjust to them.

         In addition, certain governmental rebates, tax credits and other financial incentives that are currently available with respect to our solar and energy
storage product businesses allow us to lower our installation costs and cost of capital and encourage customers to buy our products and investors to invest in
our solar financing funds. However, these incentives may expire on a particular date when the allocated funding is exhausted, reduced or terminated as
renewable energy adoption rates increase, often without warning. For example, the U.S. federal government currently offers a 30% ITC for the installation of
solar power facilities and energy storage systems that are charged from a co-sited solar power facility. The ITC is currently scheduled to decline in phases,
ultimately to 10% for commercial and utility systems and to 0% for customer-owned residential systems by January 2022. Likewise, in jurisdictions where
net energy metering is currently available, our customers receive bill credits from utilities for energy that their solar energy systems generate and export to the
grid in excess of the electric load they use. Several jurisdictions have reduced or eliminated the benefit available under net energy metering, or have
proposed to do so. Such reductions in or termination of governmental incentives could adversely impact our results by making our products less competitive
for potential customers, increasing our cost of capital and adversely impacting our ability to attract investment partners and to form new financing funds for
our solar and energy storage assets. Additionally, the enactment of the Tax Cuts and Jobs Act in the U.S. could potentially increase the cost, and decrease the
availability, of renewable energy financing, by reducing the value of depreciation benefits associated with, and the overall investor tax capacity needed to
monetize, renewable energy projects. Such changes could lower the overall investment willingness and capacity for such projects available in the market.

        Moreover, we and our fund investors claim the ITC and certain state incentives in amounts based on the fair market value of our solar and energy
storage systems. Although we obtain independent appraisals to support the claimed fair market values, the relevant governmental authorities have audited
such values and in certain cases have determined that they should be lower, and they may do so again in the future. Such determinations may result in
adverse tax consequences and/or our obligation to make indemnification or other payments to our funds or fund investors.

                                                                                26
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 14 of 24


        Any failure by us to realize the expected benefits of our substantial investments and commitments with respect to the manufacture of PV cells and
        modules, including if we are unable to comply with the terms of our agreement with the Research Foundation for the State University of New York
        relating to our Gigafactory 2, could result in negative consequences for our business.
         We own certain PV cell and module manufacturing and technology assets, and a build-to-suit lease arrangement with the Research Foundation for the
State University of New York (the “SUNY Foundation”). This agreement with the SUNY Foundation provides for the construction of Gigafactory 2 in
Buffalo, New York with the intended capacity to produce at least 1.0 GW of solar products annually. Under this agreement, we are obligated to, among other
things, employ specified minimum numbers of personnel in the State of New York and spend or incur $5.0 billion in combined capital, operational expenses,
costs of goods sold and other costs in the State of New York during the 10-year period following the completion of all construction and related infrastructure,
the arrival of manufacturing equipment, and the receipt of certain permits and other specified items at Gigafactory 2. If we fail in any year over the course of
the term of the agreement to meet these obligations, we would be obligated to pay a “program payment” of $41.2 million to the SUNY Foundation in such
year. Any inability on our part to comply with the requirements of this agreement may result in the payment of significant amounts to the SUNY Foundation,
the termination of our lease at Gigafactory 2, and/or the need to secure an alternative supply of PV cells and modules for our solar products. Moreover, if we
are unable to utilize our manufacturing and technology assets in accordance with our expectations, we may have to recognize accounting charges pertaining
to the write-off of such assets. Any of the foregoing events could have a material adverse effect on our business, prospects, financial condition and operating
results.

        If we are unable to attract and/or retain key employees and hire qualified personnel, our ability to compete could be harmed.
        The loss of the services of any of our key employees could disrupt our operations, delay the development and introduction of our vehicles and
services, and negatively impact our business, prospects and operating results. In particular, we are highly dependent on the services of Elon Musk, our Chief
Executive Officer, and Jeffrey B. Straubel, our Chief Technology Officer.

         None of our key employees is bound by an employment agreement for any specific term and we may not be able to successfully attract and retain
senior leadership necessary to grow our business. Our future success depends upon our ability to attract and retain executive officers and other key
technology, sales, marketing, engineering, manufacturing and support personnel, especially to support our high-volume manufacture of vehicles and
expansion plans, and any failure or delay in doing so could adversely impact our business, prospects, financial condition and operating results.

        Key talent may leave Tesla due to various factors, such as a very competitive labor market for talented individuals with automotive or technology
experience, or any negative publicity related to us. In California, Nevada and other regions where we have operations, there is increasing competition for
individuals with skillsets needed for our business, including specialized knowledge of electric vehicles, software engineering, manufacturing engineering,
and other skills such as electrical and building construction expertise. This competition affects both our ability to retain key employees and hire new ones.
Moreover, we have in the past conducted reductions in force in order to optimize our organizational structure and reduce costs, and certain senior personnel
have also departed for various reasons. Our continued success depends upon our continued ability to hire new employees in a timely manner, especially to
support our expansion plans, and to retain current employees or replace departed senior employees with qualified and experienced individuals, which is
typically a time-consuming process. Additionally, we compete with both mature and prosperous companies that have far greater financial resources than we
do and start-ups and emerging companies that promise short-term growth opportunities. Difficulties in retaining current employees or recruiting new ones
could have an adverse effect on our performance and results.

                                                                              27
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 15 of 24

         Finally, our compensation philosophy for all of our personnel reflects our startup origins, with an emphasis on equity-based awards and benefits in
order to closely align their incentives with the long-term interests of our stockholders. Each of our current equity incentive plan and employee stock purchase
plan provides for an “evergreen” provision that permits our board of directors to increase on an annual basis, subject to specified limits, the number of equity-
based awards that may be granted to, and shares of our common stock that may be purchased by, our personnel thereunder. These plans are currently
scheduled to expire in December 2019, and we will need to extend them or establish new plans in order to continue to compensate our employees following
their expiration, which will require the approval of our stockholders. Moreover, there is no assurance that these plans as extended or any future plans will
contain evergreen provisions, which would mean that we would have to periodically seek and obtain approval from our stockholders for future increases to
the number of awards that may be granted and shares that may be purchased under such plans. If we are unable to obtain such stockholder approvals and
compensate our personnel in accordance with our compensation philosophy, our ability to retain and hire qualified personnel would be negatively impacted.

        We are highly dependent on the services of Elon Musk, our Chief Executive Officer.
        We are highly dependent on the services of Elon Musk, our Chief Executive Officer and largest stockholder. Although Mr. Musk spends significant
time with Tesla and is highly active in our management, he does not devote his full time and attention to Tesla. Mr. Musk also currently serves as Chief
Executive Officer and Chief Technical Officer of Space Exploration Technologies Corp., a developer and manufacturer of space launch vehicles, and is
involved in other emerging technology ventures.

        We are continuously expanding and improving our information technology systems and use security measures designed to protect our systems
        against breaches and cyber-attacks. If these efforts are not successful, our business and operations could be disrupted and our operating results
        and reputation could be harmed.
         We are continuously expanding and improving our information technology systems, including implementing new internally developed systems, to
assist us in the management of our business. In particular, our volume production of multiple vehicles necessitates continued development, maintenance and
improvement of our information technology systems in the U.S. and abroad, which include product data management, procurement, inventory management,
production planning and execution, sales, service and logistics, dealer management, financial, tax and regulatory compliance systems. We also maintain
information technology measures designed to protect us against intellectual property theft, data breaches and other cyber-attacks. The implementation,
maintenance and improvement of these systems require significant management time, support and cost. Moreover, there are inherent risks associated with
developing, improving and expanding our core systems as well as implementing new systems, including the disruption of our data management,
procurement, manufacturing execution, finance, supply chain and sales and service processes. These risks may affect our ability to manage our data and
inventory, procure parts or supplies or manufacture, sell, deliver and service vehicles, or achieve and maintain compliance with, or realize available benefits
under, tax laws and other applicable regulations.

        We cannot be sure that these systems or their required functionality will be effectively implemented, maintained or expanded as planned. If we do not
successfully implement, maintain or expand these systems as planned, our operations may be disrupted, our ability to accurately and/or timely report our
financial results could be impaired, and deficiencies may arise in our internal control over financial reporting, which may impact our ability to certify our
financial results. Moreover, our proprietary information could be compromised or misappropriated and our reputation may be adversely affected. If these
systems or their functionality do not operate as we expect them to, we may be required to expend significant resources to make corrections or find alternative
sources for performing these functions.

                                                                               28
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 16 of 24


        Any unauthorized control or manipulation of our products’ systems could result in loss of confidence in us and our products and harm our
        business.
          Our products contain complex information technology systems. For example, our vehicles and energy storage products are designed with built-in
data connectivity to accept and install periodic remote updates from us to improve or update their functionality. We have designed, implemented and tested
security measures intended to prevent unauthorized access to our information technology networks, our products and their systems. However, hackers have
reportedly attempted, and may attempt in the future, to gain unauthorized access to modify, alter and use such networks, products and systems to gain control
of, or to change, our products’ functionality, user interface and performance characteristics, or to gain access to data stored in or generated by our products.
We encourage reporting of potential vulnerabilities in the security of our products via our security vulnerability reporting policy, and we aim to remedy any
reported and verified vulnerability. Accordingly, we have received reports of potential vulnerabilities in the past and have attempted to remedy them.
However, there can be no assurance that vulnerabilities will not be exploited in the future before they can be identified, or that our remediation efforts are or
will be successful.

        Any unauthorized access to or control of our products or their systems or any loss of data could result in legal claims or proceedings. In addition,
regardless of their veracity, reports of unauthorized access to our products, their systems or data, as well as other factors that may result in the perception that
our products, their systems or data are capable of being “hacked,” could negatively affect our brand and harm our business, prospects, financial condition and
operating results. We have been the subject of such reports in the past.

        We are subject to various environmental and safety laws and regulations that could impose substantial costs upon us and negatively impact our
        ability to operate our manufacturing facilities.
        As a manufacturing company, including with respect to facilities such as the Tesla Factory, Gigafactory 1 and Gigafactory 2, we are subject to
complex environmental, health and safety laws and regulations at numerous jurisdictional levels in the U.S. and abroad, including laws relating to the use,
handling, storage, disposal and human exposure to hazardous materials. The costs of compliance, including remediating contamination if any is found on our
properties and any changes to our operations mandated by new or amended laws, may be significant. We may also face unexpected delays in obtaining
permits and approvals required by such laws in connection with our manufacturing facilities, which would hinder our operation of these facilities. Such costs
and delays may adversely impact our business prospects and operating results. Furthermore, any violations of these laws may result in substantial fines and
penalties, remediation costs, third party damages, or a suspension or cessation of our operations.

        Our business may be adversely affected by any disruptions caused by union activities.
        It is common for employees at companies with significant manufacturing operations such as us to belong to a union, which can result in higher
employee costs and increased risk of work stoppages. Moreover, regulations in some jurisdictions outside of the U.S. mandate employee participation in
industrial collective bargaining agreements and work councils with certain consultation rights with respect to the relevant companies’ operations. Although
we work diligently to provide the best possible work environment for our employees, they may still decide to join or seek recognition to form a labor union,
or we may be required to become a union signatory. The United Automobile Workers (“UAW”) has been engaged in a campaign to organize manufacturing
operations at Tesla. As part of that campaign, the UAW has filed with the National Labor Relations Board (“NLRB”) a series of unfair labor practice charges
against Tesla on which a hearing recently concluded. We cannot predict the timing of the NLRB’s decision, and an unfavorable outcome for Tesla may have
a negative impact on the perception of Tesla’s treatment of our employees. Furthermore, we are directly or indirectly dependent upon companies with
unionized work forces, such as parts suppliers and trucking and freight companies, and work stoppages or strikes organized by such unions could have a
material adverse impact on our business, financial condition or operating results. If a work stoppage occurs, it could delay the manufacture and sale of our
products and have a material adverse effect on our business, prospects, operating results or financial condition.

                                                                                29
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 17 of 24


        Our products and services are subject to substantial regulations, which are evolving, and unfavorable changes or failure by us to comply with these
        regulations could substantially harm our business and operating results.
         Motor vehicles are subject to substantial regulation under international, federal, state and local laws. We incur significant costs in complying with
these regulations and may be required to incur additional costs to comply with any changes to such regulations, and any failures to comply could result in
significant expenses, delays or fines. We are subject to laws and regulations applicable to the supply, manufacture, import, sale and service of automobiles
internationally. For example, in countries outside of the U.S., we are required to meet standards relating to vehicle safety, fuel economy and emissions, among
other things, that are often materially different from requirements in the U.S., thus resulting in additional investment into the vehicles and systems to ensure
regulatory compliance in those countries. This process may include official review and certification of our vehicles by foreign regulatory agencies prior to
market entry, as well as compliance with foreign reporting and recall management systems requirements.

         Additionally, our vehicles are equipped with a suite of driver-assistance features called Autopilot, which help assist drivers with certain tedious and
potentially dangerous aspects of road travel, but require drivers to remain engaged. There is a variety of international, federal and state regulations that may
apply to self-driving vehicles, which include many existing vehicle standards that were not originally intended to apply to vehicles that may not have a
driver. Such regulations continue to rapidly change, which increases the likelihood of a patchwork of complex or conflicting regulations, or may delay
products or restrict self-driving features and availability, any of which could adversely affect our business.

         Moreover, as a manufacturer and installer of solar generation and energy storage systems and a supplier of electricity generated and stored by the
solar energy and energy storage systems we install for customers, we are impacted by federal, state and local regulations and policies concerning electricity
pricing, the interconnection of electricity generation and storage equipment with the electric grid, and the sale of electricity generated by third-party owned
systems. For example, existing or proposed regulations and policies would permit utilities to limit the amount of electricity generated by our customers with
their solar energy systems, charge fees and penalties to our customers relating to the purchase of energy other than from the grid, adjust electricity rate
designs such that the price of our solar products may not be competitive with that of electricity from the grid, restrict us and our customers from transacting
under our PPAs or qualifying for government incentives and benefits that apply to solar power, and limit or eliminate net energy metering. If such regulations
and policies remain in effect or are adopted in other jurisdictions, or if other regulations and policies that adversely impact the interconnection or use of our
solar and energy storage systems are introduced, they could deter potential customers from purchasing our solar and energy storage products, threaten the
economics of our existing contracts and cause us to cease solar and energy storage system sales and operations in the relevant jurisdictions, which could harm
our business, prospects, financial condition and results of operations.

        Failure to comply with various privacy and consumer protection laws to which we are subject could harm the Company.
         Our privacy policy is posted on our website, and any failure by us or our vendor or other business partners to comply with it or with federal, state or
international privacy, data protection or security laws or regulations could result in regulatory or litigation-related actions against us, legal liability, fines,
damages and other costs. Substantial expenses and operational changes may be required in connection with maintaining compliance with such laws, and in
particular certain emerging privacy laws are still subject to a high degree of uncertainty as to their interpretation and application. For example, in May 2018,
the General Data Protection Regulation (the “GDPR”) began to fully apply to the processing of personal information collected from individuals located in
the European Union. The GDPR has created new compliance obligations and has significantly increased fines for noncompliance. Although we take steps to
protect the security of our customers’ personal information, we may be required to expend significant resources to comply with data breach requirements if
third parties improperly obtain and use the personal information of our customers or we otherwise experience a data loss with respect to customers’ personal
information. A major breach of our network security and systems could have negative consequences for our business and future prospects, including possible
fines, penalties and damages, reduced customer demand for our vehicles and harm to our reputation and brand.

                                                                                30
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 18 of 24


        We may choose to or be compelled to undertake product recalls or take other similar actions, which could adversely affect our brand image and
        financial performance.
         Any product recall with respect to our products may result in adverse publicity, damage our brand and adversely affect our business, prospects,
operating results and financial condition. For example, certain vehicle recalls that we initiated have resulted from various causes, including a component that
could prevent the parking brake from releasing once engaged, a concern with the firmware in the restraints control module in certain right-hand-drive
vehicles, industry-wide issues with airbags from a particular supplier, Model X seat components that could cause unintended seat movement during a
collision, and concerns of corrosion in Model S power steering assist motor bolts. Furthermore, testing of our products by government regulators or industry
groups may require us to initiate product recalls or may result in negative public perceptions about the safety of our products. In the future, we may at various
times, voluntarily or involuntarily, initiate a recall if any of our products or our electric vehicle powertrain components that we have provided to other
vehicle OEMs, including any systems or parts sourced from our suppliers, prove to be defective or noncompliant with applicable laws and regulations, such
as federal motor vehicle safety standards. Such recalls, whether voluntary or involuntary or caused by systems or components engineered or manufactured by
us or our suppliers, could involve significant expense and could adversely affect our brand image in our target markets, as well as our business, prospects,
financial condition and results of operations.

        Our current and future warranty reserves may be insufficient to cover future warranty claims which could adversely affect our financial
        performance.
         Subject to separate limited warranties for the supplemental restraint system, battery and drive unit, we provide four-year or 50,000-mile limited
warranties for the purchasers of new Model 3, Model S and Model X vehicles and either a four-year or 50,000-mile limited warranty or a two-year or 100,000-
mile maximum odometer limited warranty for the purchasers of used Model S or Model X vehicles certified and sold by us. The limited warranty for the
battery and drive unit for new Model S and Model X vehicles covers the drive unit for eight years, as well as the battery for a period of eight years (or for
certain older vehicles, 125,000 miles if reached sooner than eight years), although the battery’s charging capacity is not covered under any of our warranties
or Extended Service plans; the limited warranty for used Model S and Model X vehicles does not extend or otherwise alter the terms of the original battery
and drive unit limited warranty for such used vehicles specified in their original New Vehicle Limited Warranty. For the battery and drive unit on our current
new Model 3 vehicles, we offer an eight-year or 100,000-mile limited warranty for our standard or mid-range battery and an eight-year or 120,000-mile
limited warranty for our long-range battery, with minimum 70% retention of battery capacity over the warranty period. In addition, customers of new Model S
and Model X vehicles have the opportunity to purchase an Extended Service plan for the period after the end of the limited warranty for their new vehicles to
cover additional services for up to an additional four years or 50,000 miles.

         For energy storage products, we provide limited warranties against defects and to guarantee minimum energy retention levels. For example, we
currently guarantee that each Powerwall 2 product will maintain at least 70 or 80% (depending on the region of installation) of its stated energy capacity after
10 years, and that each Powerpack 2 product will retain specified minimum energy capacities in each of its first 15 years of use. For our Solar Roof, we
currently offer a warranty on the glass tiles for the lifetime of a customer’s home and a separate warranty for the energy generation capability of the solar tiles.
We also offer extended warranties, availability guarantees and capacity guarantees for periods of up to 20 years at an additional cost at the time of purchase,
as well as workmanship warranties to customers who elect to have us install their systems.

         Finally, customers who lease solar energy system leases or buy energy from us under PPAs are covered by warranties equal to the length of the
agreement term, which is typically 20 years. Systems purchased for cash are covered by a workmanship warranty of up to 20 years. In addition, we pass
through to our customers the inverter and panel manufacturers’ warranties, which generally range from 10 to 25 years. Finally, we provide a performance
guarantee with our leased solar energy systems that compensates a customer on an annual basis if their system does not meet the electricity production
guarantees set forth in their lease. Under these performance guarantees, we bear the risk of production shortfalls resulting from an inverter or panel
failure. These risks are exacerbated in the event the panel or inverter manufacturers cease operations or fail to honor their warranties.

                                                                                31
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 19 of 24

         If our warranty reserves are inadequate to cover future warranty claims on our products, our business, prospects, financial condition and operating
results could be materially and adversely affected. Warranty reserves include our management’s best estimate of the projected costs to repair or to replace
items under warranty. These estimates are based on actual claims incurred to-date and an estimate of the nature, frequency and costs of future claims. Such
estimates are inherently uncertain and changes to our historical or projected experience, especially with respect to products such as Model 3 and Solar Roof
that we have recently introduced and/or that we expect to produce at significantly greater volumes than our past products, may cause material changes to our
warranty reserves in the future.

        Our insurance strategy may not be adequate to protect us from all business risks.
         We may be subject, in the ordinary course of business, to losses resulting from products liability, accidents, acts of God and other claims against us,
for which we may have no insurance coverage. As a general matter, we do not maintain as much insurance coverage as many other companies do, and in some
cases, we do not maintain any at all. Additionally, the policies that we do have may include significant deductibles or self-insured retentions, and we cannot
be certain that our insurance coverage will be sufficient to cover all future losses or claims against us. A loss that is uninsured or which exceeds policy limits
may require us to pay substantial amounts, which could adversely affect our financial condition and operating results.

        Our financial results may vary significantly from period-to-period due to fluctuations in our operating costs and other factors.
         We expect our period-to-period financial results to vary based on our operating costs, which we anticipate will fluctuate as the pace at which we
continue to design, develop and manufacture new products and increase production capacity by expanding our current manufacturing facilities and adding
future facilities such as Gigafactory Shanghai may not be consistent or linear between periods. Additionally, our revenues from period-to-period may
fluctuate as we introduce existing products to new markets for the first time and as we develop and introduce new products. As a result of these factors, we
believe that quarter-to-quarter comparisons of our financial results, especially in the short term, are not necessarily meaningful and that these comparisons
cannot be relied upon as indicators of future performance. Moreover, our financial results may not meet expectations of equity research analysts, ratings
agencies or investors, who may be focused only on quarterly financial results. If any of this occurs, the trading price of our stock could fall substantially,
either suddenly or over time.

        Servicing our indebtedness requires a significant amount of cash, and there is no guarantee that we will have sufficient cash flow from our business
        to pay our substantial indebtedness.
         As of December 31, 2018, we and our subsidiaries had outstanding $11.00 billion in aggregate principal amount of indebtedness (see Note 13, Long-
Term Debt Obligations, to the consolidated financial statements included elsewhere in this Annual Report on Form 10-K). Our substantial consolidated
indebtedness may increase our vulnerability to any generally adverse economic and industry conditions. We and our subsidiaries may, subject to the
limitations in the terms of our existing and future indebtedness, incur additional debt, secure existing or future debt or recapitalize our debt.

         Pursuant to their terms, holders of our 0.25% Convertible Senior Notes due 2019, 1.25% Convertible Senior Notes due 2021 and 2.375% Convertible
Senior Notes due 2022 (collectively, the “Tesla Convertible Notes”) may convert their respective Tesla Convertible Notes at their option prior to the
scheduled maturities of the respective Tesla Convertible Notes under certain circumstances. Upon conversion of the applicable Tesla Convertible Notes, we
will be obligated to deliver cash and/or shares in respect of the principal amounts thereof and the conversion value in excess of such principal amounts on
such Tesla Convertible Notes. Moreover, our subsidiary’s 1.625% Convertible Senior Notes due 2019 and Zero-Coupon Convertible Senior Notes due 2020
(together, the “Subsidiary Convertible Notes”) are convertible into shares of our common stock at conversion prices ranging from $300.00 to $759.36 per
share. Finally, holders of the Tesla Convertible Notes and the Subsidiary Convertible Notes will have the right to require us to repurchase their notes upon
the occurrence of a fundamental change at a purchase price equal to 100% of the principal amount of the notes, plus accrued and unpaid interest, if any, to,
but not including, the fundamental change purchase date.

                                                                               32
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 20 of 24

         Our ability to make scheduled payments of the principal and interest on our indebtedness when due or to make payments upon conversion or
repurchase demands with respect to our convertible notes, or to refinance our indebtedness as we may need or desire, depends on our future performance,
which is subject to economic, financial, competitive and other factors beyond our control. Our business may not continue to generate cash flow from
operations in the future sufficient to satisfy our obligations under our existing indebtedness, and any future indebtedness we may incur, and to make
necessary capital expenditures. If we are unable to generate such cash flow, we may be required to adopt one or more alternatives, such as reducing or
delaying investments or capital expenditures, selling assets, refinancing or obtaining additional equity capital on terms that may be onerous or highly
dilutive. Our ability to refinance existing or future indebtedness will depend on the capital markets and our financial condition at such time. In addition, our
ability to make payments may be limited by law, by regulatory authority or by agreements governing our future indebtedness. We may not be able to engage
in any of these activities or engage in these activities on desirable terms or at all, which could result in a default on our existing or future indebtedness and
have a material adverse effect on our business, results of operations and financial condition.

        Our debt agreements contain covenant restrictions that may limit our ability to operate our business.
         The terms of certain of our credit facilities, including our senior secured asset based revolving credit agreement, contain, and any of our other future
debt agreements may contain, covenant restrictions that limit our ability to operate our business, including restrictions on our ability to, among other things,
incur additional debt or issue guarantees, create liens, repurchase stock or make other restricted payments, and make certain voluntary prepayments of
specified debt. In addition, under certain circumstances we are required to comply with a fixed charge coverage ratio. As a result of these covenants, our
ability to respond to changes in business and economic conditions and engage in beneficial transactions, including to obtain additional financing as needed,
may be restricted. Furthermore, our failure to comply with our debt covenants could result in a default under our debt agreements, which could permit the
holders to accelerate our obligation to repay the debt. If any of our debt is accelerated, we may not have sufficient funds available to repay it.

        We may need or want to raise additional funds and these funds may not be available to us when we need them. If we cannot raise additional funds
        when we need or want them, our operations and prospects could be negatively affected.
        The design, manufacture, sale, installation and/or servicing of automobiles, energy storage products and solar products is a capital intensive business,
and the specific timing of cash inflows and outflows may fluctuate substantially from period to period. Until we are consistently generating positive free cash
flows, we may need or want to raise additional funds through the issuance of equity, equity-related or debt securities or through obtaining credit from
financial institutions to fund, together with our principal sources of liquidity, the costs of developing and manufacturing our current or future vehicles,
energy storage products and/or solar products, to pay any significant unplanned or accelerated expenses or for new significant strategic investments, or to
refinance our significant consolidated indebtedness, even if not required to do so by the terms of such indebtedness. We need sufficient capital to fund our
ongoing operations, ramp vehicle production, continue research and development projects, establish sales, delivery and service centers, build and deploy
Superchargers, expand Gigafactory 1, ramp production at Gigafactory 2, build and commence Model 3 production at Gigafactory Shanghai and to make the
investments in tooling and manufacturing capital required to introduce new vehicles, energy storage products and solar products. We cannot be certain that
additional funds will be available to us on favorable terms when required, or at all. If we cannot raise additional funds when we need them, our financial
condition, results of operations, business and prospects could be materially and adversely affected.

                                                                               33
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 21 of 24

         Additionally, we use capital from third-party investors to enable our customers’ access to our solar energy systems with little or no upfront cost. The
availability of this financing depends upon many factors, including the confidence of the investors in the solar energy industry, the quality and mix of our
customer contracts, any regulatory changes impacting the economics of our existing customer contracts, changes in law (including tax law), risks or
government incentives associated with these financings, and our ability to compete with other renewable energy companies for the limited number of
potential investors. Moreover, while interest rates remain at low levels, they have risen in recent periods. If the rate of return required by investors rises as a
result of a rise in interest rates, it will reduce the present value of the customer payment streams underlying, and therefore the total value of, our financing
structures, increasing our cost of capital. If we are unable to establish new financing funds on favorable terms for third-party ownership arrangements, we may
be unable to finance the installation of our solar energy systems for our lease or PPA customers’ systems, or our cost of capital could increase and our
liquidity may be negatively impacted, which would have an adverse effect on our business, financial condition and results of operations.

        We could be subject to liability, penalties and other restrictive sanctions and adverse consequences arising out of certain governmental
        investigations and proceedings.
         We are cooperating with certain government investigations as discussed in Note 17, Commitments and Contingencies, to the consolidated financial
statements included elsewhere in this Annual Report on Form 10-K. Aside from the settlement with the SEC discussed below relating to Elon Musk’s
statement that he was considering taking Tesla private, to our knowledge no government agency in any ongoing investigation has concluded that any
wrongdoing occurred. However, we cannot predict the outcome or impact of any ongoing matters, and there exists the possibility that we could be subject to
liability, penalties and other restrictive sanctions and adverse consequences if the SEC, the DOJ, or any other government agency were to pursue legal action
in the future. Moreover, we expect to incur costs in responding to related requests for information and subpoenas, and if instituted, in defending against any
governmental proceedings.

        For example, on October 16, 2018, the U.S. District Court for the Southern District of New York entered a final judgment approving the terms of a
settlement filed with the Court on September 29, 2018, in connection with the actions taken by the SEC relating to Mr. Musk’s statement on August 7, 2018
that he was considering taking Tesla private. Pursuant to the settlement, we, among other things, paid a civil penalty of $20 million, appointed an
independent director as the Chair of the Board, appointed two additional independent directors to the Board, and made further enhancements to our
disclosure controls and other corporate governance-related matters. Although we intend to continue to comply with the terms and requirements of the
settlement, if there is a lack of compliance, additional enforcement actions or other legal proceedings may be instituted against us.

        If we update or discontinue the use of our manufacturing equipment more quickly than expected, we may have to shorten the useful lives of any
        equipment to be retired as a result of any such update, and the resulting acceleration in our depreciation could negatively affect our financial
        results.
         We have invested and expect to continue to invest significantly in what we believe is state of the art tooling, machinery and other manufacturing
equipment for our various product lines, and we depreciate the cost of such equipment over their expected useful lives. However, manufacturing technology
may evolve rapidly, and we may decide to update our manufacturing process with cutting-edge equipment more quickly than expected. Moreover, we are
continually implementing learnings as our engineering and manufacturing expertise and efficiency increase, which may result in our ability to manufacture
our products using less of our currently installed equipment. Alternatively, as we ramp production of Model 3 to higher levels, our learnings may cause us to
discontinue the use of already installed equipment in favor of different or additional equipment. The useful life of any equipment that would be retired early
as a result would be shortened, causing the depreciation on such equipment to be accelerated, and our results of operations could be negatively impacted.

                                                                                34
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 22 of 24


        We are exposed to fluctuations in currency exchange rates, which could negatively affect our financial results.
         Our revenues and costs denominated in foreign currencies are not completely matched. As we have increased vehicle deliveries in markets outside of
the U.S., we have much higher revenues than costs denominated in other currencies such as the euro, Canadian dollar, Chinese yuan and Norwegian krone.
Any strengthening of the U.S. dollar would tend to reduce our revenues as measured in U.S. dollars, as we have historically experienced. In addition, a portion
of our costs and expenses have been, and we anticipate will continue to be, denominated in foreign currencies, including the Japanese yen. If we do not have
fully offsetting revenues in these currencies and if the value of the U.S. dollar depreciates significantly against these currencies, our costs as measured in U.S.
dollars as a percent of our revenues will correspondingly increase and our margins will suffer. Moreover, while we undertake limited hedging activities
intended to offset the impact of currency translation exposure, it is impossible to predict or eliminate such impact. As a result, our operating results could be
adversely affected.

        We may face regulatory limitations on our ability to sell vehicles directly which could materially and adversely affect our ability to sell our electric
        vehicles.
          We sell our vehicles directly to consumers using means that we believe will maximize our reach, currently including through our website and our
own stores. While we intend to continue to leverage our most effective sales strategies, we may not be able to sell our vehicles through our own stores in each
state in the U.S., as some states have laws that may be interpreted to impose limitations on this direct-to-consumer sales model. In certain states in which we
are not able to obtain dealer licenses, we have opened galleries, which are not full sales locations.

        The application of these state laws to our operations continues to be difficult to predict. Laws in some states have limited our ability to obtain dealer
licenses from state motor vehicle regulators and may continue to do so.

         In addition, decisions by regulators permitting us to sell vehicles may be challenged by dealer associations and others as to whether such decisions
comply with applicable state motor vehicle industry laws. We have prevailed in many of these lawsuits and such results have reinforced our continuing belief
that state laws were not designed to prevent our distribution model. In some states, there have also been regulatory and legislative efforts by dealer
associations to propose laws that, if enacted, would prevent us from obtaining dealer licenses in their states given our current sales model. A few states have
passed legislation that clarifies our ability to operate, but at the same time limits the number of dealer licenses we can obtain or stores that we can operate. We
have also filed a lawsuit in federal court in Michigan challenging the constitutionality of the state’s prohibition on direct sales as applied to our business.

        Internationally, there may be laws in jurisdictions we have not yet entered or laws we are unaware of in jurisdictions we have entered that may restrict
our sales or other business practices. Even for those jurisdictions we have analyzed, the laws in this area can be complex, difficult to interpret and may change
over time. Continued regulatory limitations and other obstacles interfering with our ability to sell vehicles directly to consumers could have a negative and
material impact our business, prospects, financial condition and results of operations.

        We may need to defend ourselves against intellectual property infringement claims, which may be time-consuming and could cause us to incur
        substantial costs.
         Others, including our competitors, may hold or obtain patents, copyrights, trademarks or other proprietary rights that could prevent, limit or interfere
with our ability to make, use, develop, sell or market our products and services, which could make it more difficult for us to operate our business. From time
to time, the holders of such intellectual property rights may assert their rights and urge us to take licenses, and/or may bring suits alleging infringement or
misappropriation of such rights. We may consider the entering into licensing agreements with respect to such rights, although no assurance can be given that
such licenses can be obtained on acceptable terms or that litigation will not occur, and such licenses could significantly increase our operating expenses. In
addition, if we are determined to have infringed upon a third party’s intellectual property rights, we may be required to cease making, selling or incorporating
certain components or intellectual property into the goods and services we offer, to pay substantial damages and/or license royalties, to redesign our products
and services, and/or to establish and maintain alternative branding for our products and services. In the event that we were required to take one or more such
actions, our business, prospects, operating results and financial condition could be materially adversely affected. In addition, any litigation or claims,
whether or not valid, could result in substantial costs, negative publicity and diversion of resources and management attention.

                                                                                35
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 23 of 24


        Tesla is a highly-visible public company whose products, business, results of operations, statements and actions are often scrutinized by critics
        whose influence could negatively impact the perception of our brand and the market value of our common stock.
        Tesla is a highly-visible public company whose products, business, results of operations, statements and actions are well-publicized. Such attention
includes frequent criticism of us by a range of third-parties. Our continued success depends on our ability to focus on executing on our mission and business
plan while maintaining the trust of our current and potential customers, employees, stockholders and business partners. Any negative perceived actions of
ours could influence the perception of our brand or our leadership by our customers, suppliers or investors, which could adversely impact our business
prospects, operating results and the market value of our common stock.

        Our facilities or operations could be damaged or adversely affected as a result of disasters.
         Our corporate headquarters, the Tesla Factory and Gigafactory 1 are located in seismically active regions in Northern California and Nevada. If major
disasters such as earthquakes or other events occur, or our information system or communications network breaks down or operates improperly, our
headquarters and production facilities may be seriously damaged, or we may have to stop or delay production and shipment of our products. We may incur
expenses relating to such damages, which could have a material adverse impact on our business, operating results and financial condition.

Risks Related to the Ownership of Our Common Stock
        The trading price of our common stock is likely to continue to be volatile.
         The trading price of our common stock has been highly volatile and could continue to be subject to wide fluctuations in response to various factors,
some of which are beyond our control. Our common stock has experienced an intra-day trading high of $387.46 per share and a low of $244.59 per share over
the last 52 weeks. The stock market in general, and the market for technology companies in particular, has experienced extreme price and volume
fluctuations that have often been unrelated or disproportionate to the operating performance of those companies. In particular, a large proportion of our
common stock has been and may continue to be traded by short sellers which may put pressure on the supply and demand for our common stock, further
influencing volatility in its market price. Public perception and other factors outside of our control may additionally impact the stock price of companies like
us that garner a disproportionate degree of public attention, regardless of actual operating performance. In addition, in the past, following periods of
volatility in the overall market and the market price of a particular company’s securities, securities class action litigation has often been instituted against
these companies. Moreover, stockholder litigation like this has been filed against us in the past. While we are continuing to defend such actions vigorously,
any judgment against us or any future stockholder litigation could result in substantial costs and a diversion of our management’s attention and resources.

        We may fail to meet our publicly announced guidance or other expectations about our business, which could cause our stock price to decline.
         We provide guidance regarding our expected financial and business performance, such as projections regarding sales and production, as well as
anticipated future revenues, gross margins, profitability and cash flows. Correctly identifying key factors affecting business conditions and predicting future
events is inherently an uncertain process and our guidance may not ultimately be accurate. Our guidance is based on certain assumptions such as those
relating to anticipated production and sales volumes (which generally are not linear throughout a given period), average sales prices, supplier and
commodity costs, and planned cost reductions. If our guidance is not accurate or varies from actual results due to our inability to meet our assumptions or the
impact on our financial performance that could occur as a result of various risks and uncertainties, the market value of our common stock could decline
significantly.

                                                                              36
                     Case 1:18-cv-08865-AJN Document 27-4 Filed 03/11/19 Page 24 of 24


        Transactions relating to our convertible notes may dilute the ownership interest of existing stockholders, or may otherwise depress the price of our
        common stock.
        The conversion of some or all of the Tesla Convertible Notes or the Subsidiary Convertible Notes would dilute the ownership interests of existing
stockholders to the extent we deliver shares upon conversion of any of such notes. Our Subsidiary Convertible Notes have been historically, and the other
Tesla Convertible Notes may become in the future, convertible at the option of their holders prior to their scheduled terms under certain circumstances. If
holders elect to convert their convertible notes, we could be required to deliver to them a significant number of shares of our common stock. Any sales in the
public market of the common stock issuable upon such conversion could adversely affect prevailing market prices of our common stock. In addition, the
existence of the convertible notes may encourage short selling by market participants because the conversion of such notes could be used to satisfy short
positions, or anticipated conversion of such notes into shares of our common stock could depress the price of our common stock.

        Moreover, in connection with each issuance of the Tesla Convertible Notes, we entered into convertible note hedge transactions, which are expected
to reduce the potential dilution and/or offset potential cash payments we are required to make in excess of the principal amount upon conversion of the
applicable Tesla Convertible Notes. We also entered into warrant transactions with the hedge counterparties, which could separately have a dilutive effect on
our common stock to the extent that the market price per share of our common stock exceeds the applicable strike price of the warrants on the applicable
expiration dates. In addition, the hedge counterparties or their affiliates may enter into various transactions with respect to their hedge positions, which could
also cause or prevent an increase or a decrease in the market price of our common stock or the convertible notes.

        Elon Musk has pledged shares of our common stock to secure certain bank borrowings. If Mr. Musk were forced to sell these shares pursuant to a
        margin call that he could not avoid or satisfy, such sales could cause our stock price to decline.
         Certain banking institutions have made extensions of credit to Elon Musk, our Chief Executive Officer, a portion of which was used to purchase
shares of common stock in certain of our public offerings and private placements at the same prices offered to third party participants in such offerings and
placements. We are not a party to these loans, which are partially secured by pledges of a portion of the Tesla common stock currently owned by Mr. Musk. If
the price of our common stock were to decline substantially and Mr. Musk were unable to avoid or satisfy a margin call with respect to his pledged shares,
Mr. Musk may be forced by one or more of the banking institutions to sell shares of Tesla common stock in order to remain within the margin limitations
imposed under the terms of his loans. Any such sales could cause the price of our common stock to decline further.

        Anti-takeover provisions contained in our governing documents, applicable laws and our convertible notes could impair a takeover attempt.
         Our certificate of incorporation and bylaws afford certain rights and powers to our board of directors that could contribute to the delay or prevention
of an acquisition that it deems undesirable. We are also subject to Section 203 of the Delaware General Corporation Law and other provisions of Delaware
law that limit the ability of stockholders in certain situations to effect certain business combinations. In addition, the terms of our convertible notes require us
to repurchase such notes in the event of a fundamental change, including a takeover of our company. Any of the foregoing provisions and terms that has the
effect of delaying or deterring a change in control could limit the opportunity for our stockholders to receive a premium for their shares of our common stock,
and could also affect the price that some investors are willing to pay for our common stock.


ITEM 1B.        UNRESOLVED STAFF COMMENTS
        None.



                                                                                37
